DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

 Office Action Summary
2.	Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 have been amended.  Now claims 1-20 are pending in the application.    

Allowable Subject Matter
3.	Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
4.	Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of January 19, 2022:  
5.	The 35 U.S.C. 103 rejection of claims 1-4, 6, 7, 9, 11-14, 16, 17, and 19 over United States Patent Application Publication Number 2017/0220558, Pinel, et al., hereinafter Pinel in view of United States Patent Application Publication Number 2017/0372197, Baughman, et al., hereinafter Baughman and the 35 U.S.C. 103 rejection of claims 5 and 15 over United States Patent Application Publication Number 2017/0220558, Pinel, et al., hereinafter Pinel in view of United States Patent Application Publication Number 2017/0372197, Baughman, et al., hereinafter Baughman and further in view of United States Patent Application Publication Number 2002/0106121, McClanahan, et al., hereinafter McClanahan and the 35 U.S.C. 103 rejection of claims 8, 10, 18, and 20 over United States Patent Application Publication Number 2017/0220558, Pinel, et al., hereinafter Pinel in view of United States Patent Application Publication Number 2017/0372197, Baughman, et al., hereinafter Baughman and further in view of United States Patent Application Publication Number 2014/0244526, Georges, et al., hereinafter Georges were previously withdrawn pursuant to the amendments filed on December 20, 2021.  The cited references failed to disclose or teach applying, by the computing system, to a neural network, (1) the first plurality of rankings of the first plurality of food ingredients and (2) the plurality of existing recipes, the neural network trained using a training dataset to configure weights of the neural network, the training dataset identifying: (a) a second plurality of rankings for a second plurality of food ingredients for a second target food product calculated and (b) the plurality of existing recipes; and generating, by the computing system, from applying the first plurality of rankings and the plurality of existing recipes to the neural network; a new recipe for the first target food product incorporating a food ingredient selected from the first plurality of food ingredients.
6.	The 35 U.S.C. 101 rejections of claims 1-20 is hereby withdrawn pursuant to the amendments filed on July 18, 2022:
See Applicant’s remarks, page 9, specifically, “claim 1 has been amended to recite a neural network that is trained in a specific manner. Such a neural network is thus not a generic system or machine, but rather is configured as a specialized and unconventional computing system. Indeed, the recited neural network is trained using a training dataset that specifically includes (a) a first plurality of rankings of a first plurality of food ingredients for a first target food product and (b) a first plurality of existing recipes, each of the plurality of existing recipes including a second plurality of food ingredients. Further, the neural network is specially configured to generate, from applying specific inputs (e.g., the second plurality of rankings and the second plurality of existing recipes as input to the neural network), a new recipe for a second target food product incorporating a food ingredient selected from the second plurality of food ingredients to replace at least one of the third plurality of food ingredients”.

7.	With regard to the 35 U.S.C. 112 (b) rejection this argument is moot based on the amendments of the claims filed on July 18, 2022.  The actual claims that were filed did not necessitate this rejection.  

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	SYSTEM AND METHOD FOR RECOMMENDING RECIPES (US 20100292998 A1) teaches a system (10) for providing a recipe recommendation to a user is provided. The system (10) comprises storage means (15) for storing recipes with ingredients and a user profile with food consumption relevant information about the user. A processor (14) is coupled to the storage means (15) for generating the recipe recommendation by, based on the user profile, selecting one of the stored recipes. A user interface (13), coupled to the processor (14) provides the recipe recommendation to the user. The storage means (15) further comprises an ingredient replacements list with list entries. A list entry comprises an original ingredient of one of the stored recipes, and a corresponding alternative ingredient. The processor (14) is arranged for, based on the user profile, adapting the selected recipe by substituting an original ingredient of the selected recipe with the corresponding alternative ingredient and for providing the adapted recipe to the user interface (13).
B.	COMPUTERIZED AID FOR PLANNING A NUTRITIONALLY BALANACED MENU (US 20110123964 A1) teaches method and system for computerized preparation of a nutritionally balanced food menu. The invention retrieves pre-classified food items from a food item database, to form an initial daily menu. The initial daily menu is interactive, allowing a user to amend the menu to suit his preferences. The invention then automatically rebalances the menu to eliminate nutrient surpluses or deficiencies, and displays the balanced menu to a user.
C.	Food item grading (US 8647121 B1) teaches systems and methods of grading food items include a user customizable profile that allows a user to specify nutritional needs, dietary goals, or a medical state. The user profile is used to provide a user specific grade to one or more food items. This grade is configured for a user to compare food items and learn which provides better nutrition according to their profile. The user profile is optionally configured to take into account a medical state such as celiac disease, diabetes, or a nutritional deficiency. A grade can be provided for a single food item or to a list of food items.	
D.	Marshall, Jermaine, “Foodpollo: Driving reliable food recommendations from a massive online food portal”, University of Notre Dame, ProQuest Dissertations Publishing, 2017.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624